—Judgment, Supreme Court, Bronx County (Frank Torres, J., at hearing; Denis Boyle, J., at jury trial and sentence), rendered November 30, 1995, convicting defendant of robbery in the first degree (two counts), burglary in the first degree (two counts) and robbery in the second degree, and sentencing him, to four terms of 6 to 18 years and one term of 5 to 15 years, to run concurrently, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant’s current arguments are unpreserved (see, People v Martin, 50 NY2d 1029), and we decline to review them in the *72interest of justice. Were we to review these claims, we would find that the People adduced sufficiently detailed and specific evidence that the informant had a proven record of reliability (see, People v Calise, 256 AD2d 64, lv denied 93 NY2d 851), that, in any event, there was ample corroborative evidence establishing the credibility of the specific information given by the informant, and that a conversation overheard by the informant in which defendant and the codefendant Alberto discussed their commission of the crime established the basis of the informant’s knowledge (see, People v Elwell, 50 NY2d 231). Concur — Williams, J. P., Tom, Rubin and Andrias, JJ.